Citation Nr: 0906504	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Payment of disputed attorney's fees from past-due 
benefits based on the grant of a 60 percent rating for post-
operative herniated nucleus pulposus of the lumbar spine. 

2.  Payment of disputed attorney's fees from past-due 
benefits based on the grant of individual unemployability. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an Attorney Fee Eligibility Decision 
issued in January 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina 
that granted attorney fees in the amount of $1,452.20 to the 
Veteran's attorney of record, based on a grant of an 
increased 60 percent rating (previously 20 percent) for the 
service-connected post-operative herniated nucleus pulposus 
(HNP) of the lumbar spine, effective from December 17, 2001.  

Also on appeal is an RO Attorney Fee Eligibility Decision 
issued in November 2003 that granted attorney fees in the 
amount of $5,822.12 to the Veteran's attorney, based on a 
grant of a total disability rating based on unemployability 
due to service-connected disabilities (TDIU) effective from 
December 17, 2001.

The Veteran in this case does not contend his attorney is not 
entitled to payment.  Rather, the attorney argues the 
Veteran's past-due benefits were incorrectly calculated, 
resulting in an underpayment of benefits to the Veteran and 
resultant underpayment of fees to the attorney.

The underlying issues of entitlement to a rating in excess of 
60 percent for the service-connected HNP and entitlement to 
earlier effective dates for the 60 percent rating and the 
TDIU are addressed in a separate decision by the Board.


FINDINGS OF FACT

1.  The attorney of record entered into a valid contingent 
fee agreement with the Veteran within one year of a final 
decision by the Board that denied an increased rating for the 
Veteran's service-connected lumbar spine disability.

2.  The Veteran's contract with his attorney entitles the 
attorney to a fee of 20 percent of past-due benefits paid.

3.  An RO rating decision in January 2003 granted an 
increased 60 percent rating for the service-connected post-
operative herniated nucleus pulposus of the lumbar spine, 
effective from December 17, 2001.

4.  The grant of an increased rating for the service-
connected lumbar spine disability resulted in past-due 
benefits to the Veteran in the amount of $7,261.00, of which 
$5,808.80 was payable to the Veteran and $1,452.20 was 
payable to the attorney as fee; the past-due benefits period 
was December 17, 2001 to January 8, 2003.

5.  An RO rating decision in October 2003 granted a TDIU 
effective from December 17, 2001.

6.  The grant of a TDIU resulted in past-due benefits to the 
Veteran in the amount of 
$29,440.60, of which $5,888.12 was payable to the attorney as 
fee; the past-due benefits period was December 17, 2001 to 
October 9, 2003.


CONCLUSIONS OF LAW

1.  The January 2003 Attorney Fee Eligibility Decision, which 
awarded attorney fees in the amount of $1,452.20 based on a 
grant of an increased 60 percent rating for the service-
connected post-operative herniated nucleus pulposus (HNP) of 
the lumbar spine, effective from December 17, 2001, was 
correctly calculated.  38 U.S.C.A. § 5904 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.609 (2003).

2.  The November 2003 Attorney Fee Eligibility Decision, 
which granted attorney fees in the amount of $5,822.12 based 
on a grant of a TDIU effective from December 17, 2001, was 
correctly calculated.  38 U.S.C.A. § 5904 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.609 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 31 of 
Title 38 of the United States Code, but rather is seeking a 
decision on how those benefits will be distributed under 
another Chapter (in this case, Chapter 59).  See Sims v. 
Nicholson, 19 Vet. App. 453, 456 (2006).  

Nevertheless, the Veteran has been afforded appropriate 
notice and assistance.  He was provided a Statement of the 
Case (SOC) in July 2003 that advised him of the reasons and 
bases for the RO's decision and provided him with the full 
text of the appropriate regulations.  The Veteran was 
afforded an appropriate opportunity to respond before the 
case was presented to the Board for adjudication.  

The Veteran has been advised of his entitlement to hearings 
before the RO's hearing officer and/or before the Board in 
conjunction with his appeal, but he has not requested such a 
hearing.  

The Veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal.  As the issue 
before the Board is not related to a medical condition, there 
is no purpose to be served at this point by obtaining medical 
records or providing medical examination.  Remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the Veteran is 
not prejudiced by adjudication of his claim at this time.  


II.  Factual Background

A decision by the Board in September 1998 denied a rating in 
excess of 20 percent for the Veteran's service-connected 
lumbar spine disability.  The Veteran's present attorney was 
already his representative of record at the time of the 
Board's September 1998 decision.

After the Board's September 1998 decision the Veteran updated 
his fee agreement with the present attorney in January 1999 
to specifically pursue payment after the Board's decision.  
The Board's Chief Counsel for Legal Affairs reviewed the fee 
agreement and noted in a June 2000 letter that the agreement 
would require the RO to pay 80 percent of any past-due 
benefits awarded to the Veteran directly to the Veteran, and 
to withhold 20 percent of past-due benefits as a potential 
fee to the attorney.

An RO rating decision in January 2003 granted an increased 60 
percent rating for the service-connected post-operative 
herniated nucleus pulposus of the lumbar spine, effective 
from December 17, 2001.  This resulted in past-due benefits 
to the Veteran in the amount of $7,261.00, of which $5,808.80 
was payable to the Veteran and $1,452.20 was payable to the 
attorney as fee; the past-due benefits period was December 
17, 2001 to January 8, 2003.

On January 28, 2003 VA paid the Veteran a lump sum of 
$5,648.80 in past-due benefits for the period ending on 
December 31, 2002; the balance of $160.00 represented a past-
due benefit for the first eight days of January 2003 and was 
to be paid at the end of that month.

An RO rating decision in October 2003 granted a TDIU 
effective from December 17, 2001. This resulted in past-due 
benefits to the Veteran in the amount of 
$29,440.60, of which $5,888.12 was payable to the attorney as 
fee; the past-due benefits period was December 17, 2001 to 
October 9, 2003.


III.  Analysis

At the time of the January 2003 and November 2003 Attorney 
Fee Eligibility Decisions on appeal, payment of attorney fees 
in proceedings before VA personnel and before the Board was 
regulated under the provisions of 38 C.F.R. § 20.609 (2003).  

The Board notes at this point that 38 C.F.R. § 20.609 is 
omitted from the current CFR, which became effective as of 
July 1, 2008.  

However, the revised statutory or regulatory provisions may 
not be applied to any time period prior to the effective date 
of the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 
(April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The Board accordingly looks to 38 C.F.R. § 20.609 (2003), the 
regulation in effect at the time of the decision on appeal, 
for resolution of this issue.

Pursuant to 38 C.F.R. § 20.609 (2003), for an attorney to be 
eligible for payment of attorney fees, the record must show 
that a final decision had been promulgated by the Board with 
respect to the issue or issues involved, and that the 
attorney or agent was retained not later than one year 
following the date the Board's decision was promulgated.  
38 C.F.R. § 20.609(c) (2003).  

As noted, the Veteran executed a fee agreement with the 
attorney of record in January 1999, within one year of the 
Board's decision in September 1998.  The criteria of 
38 C.F.R. § 20.609(c) (2003) are accordingly met.  

Fees that total no more than 20 percent of past-due benefits 
awarded are presumed to be reasonable.  38 C.F.R. § 20.609(e) 
(2003).  As noted, the Veteran agreed to pay, and the RO 
assigned, 20 percent of the past-due benefits as the 
attorney's fee, so the criteria of 38 C.F.R. § 20.609(e) 
(2003) are met.

Pursuant to 38 C.F.R. § 20.609(h), a claimant may enter a fee 
agreement in which payment is made directly to the attorney 
by VA out of past-due benefits, but VA will honor such an 
agreement only if the following conditions are met: (i) the 
total fee payable (less expenses) does not exceed 20 percent 
of the past-due benefits awarded; (ii) the amount of the fee 
is contingent on whether or not the claim in resolved in a 
manner favorable to the appellant; and, (iii) the award of 
past-due benefits results in a cash payment to a claimant or 
appellant from which the fee may be deducted.  38 C.F.R. 
§ 20.609(h)(1) (2003).  

As indicated, the provisions of the Veteran's fee agreement 
with the attorney of record satisfies the conditions of 
38 C.F.R. § 20.609(h)(1) (2003).  

For the purposes of 38 C.F.R. § 20.609(h), a claim is 
considered to have been resolved in a manner favorable to a 
claimant or appellant if all or part of the benefit sought is 
granted.  38 C.F.R. § 20.609(h)(2) (2003).  

The grant of increased rating for the service-connected HNP 
and the grant of a TDIU accordingly represents favorable 
resolution of the issues that the Veteran had been denied by 
the Board in September 1998, and direct payment of 20 percent 
of past-due benefits is warranted per the fee agreement.

Review shows that the 20 percent payment was correctly 
calculated; i.e., 20 percent of $7,261.00 is $1,452.20, and 
20 percent of $29,440.60 is $5,888.12.

In this case the Veteran is not contending that the attorney 
is not entitled to direct payment of a fee.  Rather, the 
attorney appears to be arguing that the Veteran should have 
received a higher rating for the service-connected HNP as 
well as an earlier effective date, and that the Veteran 
should have been awarded an earlier effective date for a 
TDIU, which would have necessarily resulted in increased 
past-due benefits and an increased attorney fee.  

The Board notes at this point that the award of attorney fees 
based on benefits paid does not extinguish entitlement to 
additional fees if additional past-due benefits are 
subsequently awarded on appeal.  The Board simply finds that 
the disputed attorney fees were correctly computed based on 
the past-due benefits awarded to date.

The Veteran's attorney has argued that the Veteran was not 
paid the full 20 percent benefit the RO computed.  
Specifically, the RO computed that $5,888.12 was due to the 
Veteran from past-due benefits resulting from award of a 
TDIU, but the Veteran at the time had only received 
$5,648.80, resulting in an unexplained balance of $160.00.

In regard to the alleged unresolved balance above, the RO 
explained in the Statement of the Case (SOC) that the Veteran 
was paid a lump sum of $5,648.80 in past-due benefits for the 
period ending on December 31, 2002; the balance of $160.00 
represented a past-due benefit for the first eight days of 
January 2003 and was to be paid at the end of that month.  If 
the Veteran contends that he has not received the full dollar 
amount of the computed past-due compensation, he should 
pursue the question with the RO.  The benefit was correctly 
calculated; the mechanics of payment are not an issue for the 
Board to consider on appeal.   

Based on the evidence and this analysis, the Board finds the 
RO properly awarded attorney's fees in the amounts of 
$1,452.20 and $5,888.12, representing 20 percent of the past-
due compensation benefits for the service-connected HNP of 
the lumbar spine and TDIU respectively.  The appeal in regard 
to calculation of the attorney's fee must accordingly be 
denied.  

  
ORDER

Attorney fees in the amount of $1,452.20 for past-due 
benefits resulting from increased rating for the service-
connected lumbar spine disability were appropriately granted, 
and the Veteran's appeal regarding calculation of such 
payment is denied.

Attorney fees in the amount of $ 5,888.12 for past-due 
benefits resulting from service connection for a TDIU were 
appropriately granted, and the Veteran's appeal regarding 
calculation of such payment is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


